In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of the complaint and relator’s motion for immediate stay,
It is ordered by the court that the motion for stay is denied. It is further ordered that upon consideration pursuant to S.Ct.Prac.R. X(5), this cause is dismissed.
Moyer, C.J., and Lundberg Stratton, O’Connor O’Donnell, and Lanzinger, JJ., concur.
Pfeifer and Cupp, JJ., dissent and would await the filing of a response.